Title: From Thomas Jefferson to Peter Nagle, 4 September 1823
From: Jefferson, Thomas
To: Nagle, Peter


Sir
Mo
Sep. 4. 23.
I have recd youtter with the proceedings of the venerable band of olutionary officers & souldiers  which assembled at Reading on the f Aug. the sufferings of the times  of that trying con are past & their recollections delightful. I sympathise with your feelings, pray that you may live long in health & prosperity, and that  the principles for which you fought & blad may be eternal. and I salute you with brotherly affectionTh: J.